      BEFORE THE UNITED STATES JUDICIAL PANEL
           ON MULTIDISTRICT LITIGATION

 IN RE: JOHNSON & JOHNSON
 AEROSOL         SUNSCREEN
 MARKETING,           SALES         MDL No. 3015
 PRACTICES, AND PRODUCTS
 LIABILITY LITIGATION

                        PROOF OF SERVICE

      Pursuant to Rule 4.1(a) of the Rules of Procedure for the United

States Judicial Panel on Multidistrict Litigation, the undersigned

hereby certifies that on September 10, 2021, the Notice of Appearance

and Proof of Service were electronically filed using the CM/ECF

system for the JPML, which will provide electronic service to all

counsel of record.


                     Submitted: September 10, 2021


                     François M. Blaudeau (ASB-7722-D32F
                     Evan T. Rosemore (ASB-3760-N10B)
                     SOUTHERN MED LAW
                     2224 1st Ave North
                     Birmingham, AL 35203
                     D: 205.547.5525
                     F: 205.547.5526
                     francois@southernmedlaw.com
                     evan@southernmedlaw.com

                     Attorneys for the Plaintiff Conrad De Los Santos
